      Case 5:19-cr-00394-SVW Document 9 Filed 12/06/19 Page 1 of 5 Page ID #:40




 1   NICOLA T. HANNA
                                                        _- --         FILEO     COUPtT
     United States Attorney                                 ~~ C~K.V.S.U15TAICT
 2   JOSEPH B. WIDMAN
     Assistant United States Attorney
 3   Chief, Riverside Branch                                      DEC"6 2019
     JOHN A. BALLA (Cal. Bar No. 295474)
 4   Assistant United States Attorney                                  tR{Ct~      pE~PUTY
     Riverside Branch Office                                ~~°S
                                                               ~s~oN
 5        3403 Tenth Street, Suite 200
          Riverside, California 92501
 6        Telephone: (951) 276-6246
          Facsimile: (951) 276-6202
 7        Email:      john.balla@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                         UNITED STATES DISTRICT COURT

11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

12 ~ UNITED STATES OF AMERICA,                  Case No. ED CR 19-0641M

13              Plaintiff,                      GOVERNMENT'S NOTICE OF REQUEST
                                                FOR DETENTION
14                    v.

15   ROBERT STAHLNECKER,

16
                Defendant.
17

18
          Plaintiff, United States of America, by and through its
19
     counsel of record, hereby requests detention of defendant and gives
20
     notice of the following material factors:
21
           1.   Temporary 10-day Detention Requested (~ 3142(d)) on the
22
                following grounds:
23
                  a. present offense committed while defendant was on
24
                      release pending (felony trial), (sentencing),
25
                      (appeal), or on (probation) (parole); or
26

27

28

                                           1
       Case 5:19-cr-00394-SVW Document 9 Filed 12/06/19 Page 2 of 5 Page ID #:41




 1                 b. defendant is an alien not lawfully admitted for

 2                     permanent residence; and

 3                 c. defendant may flee; or

 4                 d. pose a danger to another or the community.

 5           2. Pretrial Detention Requested (~ 3142(e)) because no

 6               condition or combination of conditions will reasonabl

 7

 8                 a. the appearance of the defendant as required;

 9                 b. safety of any other person and the community.

10           3. Detention Requested Pending Supervised Release/Probation

11               Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18

~F~              U.S.C. ~ 3143(a)):

13                a.   defendant cannot establish by clear and convincing

14                     evidence that he/she will not pose a danger to any

15                     other person or to the community;

16                 b. defendant cannot establish by clear and convincing

17                     evidence that he/she will not flee.

18           4. Presumptions Applicable to Pretrial Detention (18 U.S.C.

19

20                 a. Title 21 or Maritime Drug Law Enforcement Act

21                     ("MDLEA") (46 U.S.C. App. 1901 et seq.) offense with

22                     10-year or greater maximum penalty (presumption of

23                     danger to community and flight risk);

24                 b. offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

25                     2332b(g)(5)(B) with 10-year or greater maximum

26                     penalty (presumption of danger to community and

27                     flight risk);

f~:~
        Case 5:19-cr-00394-SVW Document 9 Filed 12/06/19 Page 3 of 5 Page ID #:42




  1                 c. offense involving a minor victim under 18 U.S.C. ~~

  2                     1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

  3                     2251A, 2252(a)(1)-(a) (3), 2252A(a) (1)-2252A(a) (4),

  4                     2260, 2421, 2422, 2423 or 2425 (presumption of

 5                      danger to community and flight risk);

 6                  d. defendant currently charged with an offense

 7 1                    described in paragraph 5a - 5e below, AND defendant

 8                      was previously convicted of an offense described in

 9                      paragraph 5a - 5e below (whether Federal or

10                     State/local), AND that previous offense was

11                      committed while defendant was on release pending

12                     trial, AND the current offense was committed within

13                     five years of conviction or release from prison on

14                     the above-described previous conviction (presumption

15                     of danger to community).

16            5. Government Is Entitled to Detention Hearing Under ~

17                3142(f) If the Case Involves:

fIE:~               a. a crime of violence (as defined in 18 U.S.C. ~

~L•l                   3156(a)(4)) or Federal crime of terrorism (as

20                      defined in 18 U.S.C. ~ 2332b(g)(5)(B)) for which

21                     maximum sentence is 10 years' imprisonment or more;

22                  b. an offense for which maximum sentence is life

23                      imprisonment or death;

24                  c. Title 21 or MDLEA offense for which maximum sentence

25 i                    is 10 years' imprisonment or more;

26

27

28

                                             3
        Case 5:19-cr-00394-SVW Document 9 Filed 12/06/19 Page 4 of 5 Page ID #:43




 1                  d. any felony if defendant has two or more convictions

 2                      for a crime set forth in a-c above or for an offense

 3                      under state or local law that would qualify under a,

 4                      b, or c if federal jurisdiction were present, or a

 5                      combination or such offenses;

7                   e. any felony not otherwise a crime of violence that

 7 1                    involves a minor victim or the possession or use of

 8                      a firearm or destructive device (as defined in 18

 9                      U.S.C. ~ 921), or any other dangerous weapon, or

10                      involves a failure to register under 18 U.S.C. ~

11                      2250;

12                  f. serious risk defendant will flee;

13                  g. serious risk defendant will (obstruct or attempt to

14                      obstruct justice) or (threaten, injure, or

15                      intimidate prospective witness or juror, or attempt

16                      to do so).

17            6. Government requests continuance o~               days for

18                detention hearing under ~ 3142(f) and based upon the

19                following reason(s):

20

21

22

23

24     //

25     //

26     //

27

28

                                             0
      Case 5:19-cr-00394-SVW Document 9 Filed 12/06/19 Page 5 of 5 Page ID #:44




 l          7. Good cause for continuance in excess of three days exists

 2              in that:

 3

 4

 5

 6

 7

 8   Dated: December 6, 2019            Respectfully submitted,

 9                                      NICOLA T. HANNA
                                        United States Attorney
10
                                        JOSEPH B. WIDMAN
11                                      Assistant United States Attorney
                                        Chief Riversid Branch Office
12

13
                                        JOHN    BALLA
14                                      Assistant United States Attorney

15                                      Attorneys for Plaintiff
                                        UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
